Citation Nr: 0937921	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1977 to 
March 1981 and from November 1983 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that, in a medical treatment record dated in 
June 2007, the Veteran contends that he suffers from a 
psychiatric disability manifest by depression and suicidal 
ideologies secondary to his treatment for service-connected 
hepatitis C.  As the issue of entitlement to service 
connection for a psychiatric disability has not been 
developed for appellate review, it is referred to the agency 
of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran's service-connected hepatitis C is manifest by a 
disability equating to daily fatigue, malaise, and anorexia 
with minor weight loss and incapacitating episodes on average 
of 24 days during a 12-month period, but no hepatomegaly.


CONCLUSION OF LAW

The criteria for a 20 rating for service-connected hepatitis 
C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114 (Diagnostic 
Code 7354) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  Additionally, once the 
Veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
statements of the case, which was done in this case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Consequently, a remand for 
further VCAA notification is not necessary.

The Board also finds that the December 2006 notice letter 
also satisfies the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Louisville VA Medical Center (VAMC), the Fort Knox VA 
Outpatient Center (OPC), LabCorp, and a Dr. C. as treatment 
providers.  Available records from those treatment providers 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in February 2007 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  It 
considers the statements of the Veteran, and provides a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his hepatitis C has been more 
disabling than indicated by the assigned rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Hepatitis C is evaluated under Diagnostic Code 7354 (or non-
A, non-B hepatitis) with serologic evidence of hepatitis C 
infection and the following signs and symptoms due to 
hepatitis C infection under which, a 100 percent rating is 
warranted for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

A 60 percent rating is warranted for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.

A 20 percent rating is warranted for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 10 percent rating is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114 
(Diagnostic Code 7354) (2008).

Following the criteria note (1) indicates:  evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.

In addition, note (2) indicates:  for purposes of evaluating 
conditions under diagnostic code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

(The Board notes that, for purposes of evaluating conditions, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  In addition, the term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy, and 
"baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  38 C.F.R. 
§ 4.112 (2008)).

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2008).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

Finally, a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more service-connected disabilities, where at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Nevertheless, a Veteran may be entitled to TDIU 
on an extra-schedular basis if it is established that he is 
unable to secure or follow substantially gainful employment 
as a result of the effect of his service-connected 
disability.  38 C.F.R. § 4.16(b).  Consequently, the Board 
must determine whether the Veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether a 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2008).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

A review of the Veteran's post-service treatment records 
reveals that the Veteran has received treatment for his 
service-connected hepatitis C.  A September 2003 blood 
donation blood test report indicates that the Veteran tested 
positive for the hepatitis C virus.  A February 2004 
treatment record from the Louisville VAMC indicates that the 
Veteran had no complaints of hepatitis C symptoms, including 
no jaundice, no nausea, no vomiting, and no abdominal pain.  
A March 2004 treatment record from the Louisville VAMC 
indicates that the Veteran's hepatitis C was asymptomatic.  
Treatment records from a Dr. C. dated between September 2006 
and November 2006 indicate that the Veteran was diagnosed 
with chronic hepatitis C genotype 2, liver fibrosis, and 
liver damage and was prescribed 12 months therapy with 
Pegasys and ribavirin.  A July 2007 treatment record from the 
Louisville VAMC indicates that the Veteran experienced 15-
pound weight loss, diarrhea, weakness, fatigue, and mood 
swings related to the interferon therapy.  An August 2007 
abdominal echogram and a December 2007 liver ultrasound from 
the Louisville VAMC both indicate normal liver results.

In February 2007, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner took a detailed 
history and examined the Veteran.  The examiner noted that 
there was no evidence of malnutrition, no abdominal 
tenderness, and no hepatomegaly (enlarged liver).  At the 
examination, the Veteran complained of sore joints and that 
he feels like he has a constant cold.  The examiner diagnosed 
the Veteran with hepatitis C and fibrosis of the liver.

In August 2007, following the examination, the Veteran 
submitted a statement in which he reported also experiencing 
constant malaise/fatigue and loss of appetite/anorexia.

In December 2008, the Veteran was afforded a hearing before 
the Board.  At the hearing, the Veteran contended that he 
experiences constant fatigue, joint pain, and flu-like 
symptoms, including chills and aches, but not nausea or 
vomiting.  Hearing Transcript at 3-4, 6.  In addition, the 
Veteran said that his weight has fluctuated, but he 
experiences no abdominal pain.  Id.  The Veteran also 
indicated that he misses approximately two days of work each 
month due to the symptoms of his hepatitis C.  Hearing 
Transcript at 4-6.

Overall, the Board finds that the Veteran's service-connected 
hepatitis C is manifest by daily fatigue, malaise, and 
anorexia with minor weight loss, but no hepatomegaly.  In 
addition, the Veteran likely experiences incapacitating 
episodes on average of 24 days during a 12-month period.  
Thus, with resolution of reasonable doubt in the Veteran's 
favor, and based on the medical evidence of record and the 
Veteran's statements, an initial rating of 20 percent is 
warranted for service-connected hepatitis C.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7354).

A 40 percent rating is not warranted because the Veteran does 
not have hepatomegaly or incapacitating episodes of at least 
four weeks during a given 12-month period.  A 60 percent 
rating is not warranted because  the Veteran does not have 
hepatomegaly or substantial weight loss or incapacitating 
episodes of at least six weeks during a given 12-month 
period.  Additionally, a 100 percent rating is not warranted 
because the Veteran does not have near-constant debilitating 
symptoms.  

The above determination is based upon consideration of 
applicable rating provisions.  Here, the hepatitis C symptoms 
that the Veteran has complained of are specifically and 
explicitly listed in the rating criteria.  Thus, the Board 
finds that the Veteran's disability picture is not so 
exceptional that the available schedular evaluations for that 
service-connected disability are inadequate.  See 38 C.F.R. 
§ 3.321(b)(1).  Although there is evidence of record to 
indicate that the Veteran's hepatitis C has interfered with 
his employment, because the Board has answered in the 
negative to the first step of the Thun analysis, the Board 
need not address any interference with employment that the 
Veteran's disability might manifest.  Thun, 22 Vet. App. at 
115-16.  Therefore, the Board finds that the symptoms of the 
Veteran's service-connected hepatitis C have been accurately 
reflected by the schedular criteria and, without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

The Board notes that, through an August 2007 statement by the 
Veteran and a June 2007 statement by the Veteran's employer, 
the Veteran contends that his hepatitis C, and the treatment 
for his disability, may render the Veteran unemployable in 
the future.  However, the evidence of record indicates that 
the Veteran is currently employed gainfully, so there has 
thus far been no showing of unemployability due to this 
disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  
Should the Veteran's disability picture worsen in the future, 
including resulting in unemployability, he may file for an 
increase in compensation, including TDIU, at that time.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

For all the foregoing reasons, the Board finds that the claim 
for an initial evaluation in excess of 20 percent for 
service-connected hepatitis C must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 20 percent, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial 20 percent rating for hepatitis C is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


